Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the amendment, remarks filed on 11/11/2020 and the Examiner’s Amendment.
2.	Claims 1, 7, 10 have been amended (See the Examiner’s Amendment).
3. 	Claims 2, 5, 12, 13, 15 and 18 have been canceled (See the Examiner’s Amendment).
4.	Claims 1, 3-4, 6-11, 14, 16-17 and 19-20 are allowed.

	EXAMINER’S AMENDMENT	
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lisa M Lint (Reg. No. 60856 ) on 02/08/2021
The application has been amended as follows:

In the claims:
Claims 1,  7, 10 have been amended 
Claims 2, 5, 12, 13, 15 and 18 have been canceled.
The list of all claims are attached in the OA.APPENDIX, document named:
Examiner Amendment_16412601

REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/system comprising, transferring configuration data to a computer system, wherein the configuration data predefine an assembly of required program components to create an application-oriented software and wherein the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                  8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
                                                                                                                                                               Stoyen (US 7926029 B1) discloses: System and method of progressive domain specialization product solutions.

Largman (US 7392541) discloses  This combination of operating system, application program, user data file, and computing hardware to support and interoperate with the operating system, application program, and user data, under control of the CSCE 2108-2 via UICE 2108-1 enable protected and isolated processing of the selected Microsoft Word program with the user data.

HIRSCH (US 20130205278)  discloses: the programming language and the specific mobile operating system platform for which the application is being developed;  

Suenbuel (US 9015652)  discloses  The operating system generator 138 may assemble the operating system  using an operating system components repository a multi-tiered product-line integrated method for developing generic and application specific agent based applications utilizes one or more software components to achieve progressively more domain-specific behavior.

Beecham (US 20190318117) discloses:   the lower-trust database 14 is a key-value data store having a collection of key-value pairs in which data is stored.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Li B. Zhen can be reached at (571) 272-3768.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.
/CHAMELI DAS/Primary Examiner, Art Unit 2196